          Case 1:20-cv-00486-XR Document 44 Filed 02/12/21 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

HARMONY HAUS WESTLAKE, L.L.C., §
et al.,                        §
                               §
        Plaintiffs,            §
                               §
v.                             §                     CIVIL NO. 1-20-CV-486-XR
                               §
PARKSTONE PROPERTY OWNERS      §
ASSOCIATION, INC.,             §
                               §
        Defendant.             §
                               §

             PLAINTIFFS’ MOTION FOR LEAVE TO FILE OUT OF TIME

       Plaintiffs Harmony Haus Westlake, L.L.C., Ling Zhou, and Fenglin Du hereby file their

Plaintiffs’ Motion for Leave to File Out of Time and would respectfully show the Court as

follows. Plaintiffs respectfully request leave to file their responses to Defendant’s Opposed

Motion to Strike Dr. Beare (Dkt. No. 40) and Defendant’s Motion for Partial Summary Judgment

(Dkt. No. 42).

       In calculating the response deadlines for these motions, the undersigned counsel

apparently inadvertently consulted the Local Rules for the United States District Court for the

Northern District of Texas, in which he resides, rather than the Local Rules for the United States

District Court for the Western District of Texas, in which this case is litigated. The Local Rules

for the Northern District of Texas permit 21 days for a response. Consequently, the undersigned

counsel inadvertently calendared the response deadlines as February 16 and February 18

respectively. The undersigned counsel has been hard pressed with a heavy load of work over the

past week with briefing to the Texas Supreme Court and a hearing in Mississippi and did not

think to revisit the local rules to ensure the accuracy of his calendaring. The Local Rules for the

                                                                                                      1
          Case 1:20-cv-00486-XR Document 44 Filed 02/12/21 Page 2 of 3




Western District of Texas permit 7 days and 14 days for the two responses, respectively.

Consequently, Plaintiffs have missed both deadlines as of the date of this filing.

       In light of the critical nature of these responses, Plaintiffs respectfully move that this

Court permit them to file responses to both motions on February 16. Plaintiffs do not bring this

motion for purposes of delay. Plaintiffs do not believe the relief requested will prejudice

Defendant in this matter.

DATED: February 12, 2021                                      Respectfully submitted,

                                                              __/s/ Mark Whitburn________
                                                              Mark Whitburn
                                                              Texas Bar No. 24042144
                                                              Whitburn & Pevsner, PLLC
                                                              2000 E. Lamar Blvd., Suite 600
                                                              Arlington, Texas 76006
                                                              Tel: (817) 653-4547
                                                              Fax: (817) 653-4477
                                                              mwhitburn@whitburnpevsner.com

                             CERTIFICATE OF CONFERENCE

       I hereby certify that I conferred with counsel of record for Defendant on February 12,

2021, concerning the relief requested in this Motion. Mr. Hansum indicated that he would reach

back out to me later today with a response. Given the urgency of the relief requested, I

determined that it would be advisable to file the Motion immediately. Consequently, I am not

able to make a representation concerning the position of Defendant in this matter.

                                                              ___/s/ Mark Whitburn________




                                                                                                    2
          Case 1:20-cv-00486-XR Document 44 Filed 02/12/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document was served on counsel of record for

Defendant on February 12, 2021, via the electronic filing service as follows:

Eric J. Hansum
Niemann & Heyer, LLP
Westgate Building, Suite 313
1122 Colorado Street
Austin, Texas 78701

                                                            ___/s/ Mark Whitburn________




                                                                                           3
